Citation Nr: 1736327	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for drowsiness, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for dizziness, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for fatigue, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for nasal congestion, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to October 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2010 statement, the Veteran reported that he was prescribed Naproxen for his service-connected right carpal tunnel syndrome and suffered side effects, to include dizziness, drowsiness, stuffy nose, and chronic fatigue.  Additionally, the Veteran submitted an article, "Naproxen Side Effects."  This new evidence concerning his claims of service connection for dizziness, drowsiness, nasal congestion, and fatigue was submitted within one year of the issuance of the April 2010 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Thus, the April 2010 rating decision which denied the Veteran's claims of service connection for dizziness, drowsiness, nasal congestion, and fatigue never became final.


In a November 2010 rating decision, the RO again denied service connection for dizziness, drowsiness, nasal congestion, and fatigue.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  At the hearing, the undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his dizziness, fatigue, drowsiness, and nasal congestion are side effects of medications (Terazosin, Gabapentin, Solifenacin, Cyclobenzaprine, and Propranolol) he takes for service-connected disabilities.  The Veteran testified at the June 2017 hearing that, as his medications have increased, so have his conditions.

The Veteran was afforded a VA examination in April 2010.  The examiner noted that the Veteran submitted information from the internet regarding side effects of terazosin, to include dizziness, drowsiness, fatigue, nasal congestion, anddry eyes that may occur for the first few days of the medications.  After examining the Veteran, the examiner stated that side effects from terazosin begin with the first dose and generally improve over time; any side effects of terazosin are reversible within days of stopping the terazosin.  The examiner stated that, based on the records, there was no indication of immediate onset of his symptoms.  Additionally, the examiner stated that dizziness, which is the most common side effect, is due to hypotension or postural hypotension.  As the Veteran had no finding of hypotension or postural hypotension, the examiner stated that the Veteran's dizziness could not be attributed to terazosin.  It was noted that terazosin can also cause nasal congestion due to the alpha blockade resulting in vascular congestion of the nasal mucosa causing congestion of the nasal mucosa.  However, the examiner stated that there was no finding of congested nasal mucosa.  The Veteran's symptoms responded to flunisolide, which would not be expected to decrease nasal congestion from alpha blockade.  Therefore, his nasal symptoms were not likely related to terazosin.  In addition, the Veteran's symptoms of fatigue and rapid heart rate were exertional, which would not be compatible with a side effect of terazosin.  Regarding the relationship of the drowsiness and the terazosin, because there were no objective findings and there was no abrupt onset in the first few days of his terazosin, the examiner stated that he was unable to say with certainty, but it was his opinion that this symptom was not as likely as not related to terazosin.

The Veteran was afforded another VA examination for chronic fatigue syndrome in October 2012.  The Veteran reported significant fatigue that started in 2007, which he associated with starting on terazosin.  He was also taking naproxen for carpel tunnel syndrome and thought that the medication was contributing to his symptoms.  This medication was stopped in 2010, and the Veteran did not notice any significant improvement in his symptoms.  The examiner noted that the Veteran had some dizziness in the past, but that it had improved since changing his antihypertensive medications and decreasing his terazosin dose.  The examiner stated that the Veteran had chronic rhinitis, but he was not currently taking naproxen.  Thus, his chronic rhinitis was not caused by this medication nor were medications typical causes of rhinitis.  Additionally, the examiner noted that the Veteran did not meet diagnostic criteria for chronic fatigue syndrome, although he did have subjective fatigue.  Moreover, he was no longer taking naproxen for carpel tunnel syndrome and his symptoms were unchanged; therefore, his symptoms were not caused by this medication.  The examiner stated, to summarize, the medication for the service-connected right carpal tunnel syndrome did not cause the claimed drowsiness, fatigue, nasal congestion, and/or dizziness.

The Veteran also submitted a July 2017 letter from his VA primary care nurse practitioner.  He indicated that, over the last four years, the Veteran had more pronounced fatigue, tiredness, and nasal congestion.  He also noted the Veteran's medications, to include propranolol, zamifenacin, terazosin, gabapentin, and their side effects, such as drowsiness, nasal congestion, fatigue, and tiredness.  He concluded that the adverse reactions of fatigue, tiredness, and nasal congestion were known to occur in patients on these medications and that the Veteran's onset of symptoms correlated to the start of these medications, it was more likely than not that these symptoms are related to the medications listed above.  However, service connection is not for application where there are symptoms without an associated clinical diagnosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, some medical questions remain regarding the nature and etiology of the Veteran's claimed drowsiness, nasal congestion, fatigue, and tiredness.  Therefore, clarification is required to determine if the Veteran's drowsiness, nasal congestion, fatigue, and tiredness are related to an underlying disability and whether they are caused and/or aggravated by a medication prescribed for a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for drowsiness, nasal congestion, fatigue, and tiredness.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any fatigue or drowsiness disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records; the April 2010, October 2012, and February 2015 VA examination reports; the articles of record noting medication side effects; and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current medications the Veteran is taking for his service-connected disabilities.  

The examiner should indicate if the Veteran's drowsiness and fatigue are attributable to a clinical diagnosis or underlying disability or whether they are symptoms or manifestations of his already service-connected unspecified mild neurocognitive disorder.

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the Veteran's drowsiness and/or fatigue disorder is either caused by or aggravated by the identified medication(s) taken for his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Additionally, the Veteran should be afforded a VA examination to determine the nature and etiology of any current dizziness that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include any necessary vertigo testing.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, the April 2010 and October 2012 VA examination reports, the articles of record noting medication side effects, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current medications the Veteran is taking for his service-connected disabilities.  

The examiner should indicate if the Veteran's dizziness is attributable to a clinical diagnosis or underlying disability.  

For any diagnosis identified, the examiner should state whether it is at least as likely as not that the Veteran's dizziness disorder is either caused by or aggravated by the identified medication(s) taken for his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current nasal congestion that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, the April 2010 and October 2012 VA examination reports, the articles of record noting medication side effects, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current medications the Veteran is taking for his service-connected disabilities.  

The examiner should indicate if the Veteran's nasal congestion is attributable to a clinical diagnosis or underlying disability.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the Veteran's nasal congestion disability is either caused by or aggravated by identified medication(s) taken for his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




